Case 6:18-cv-01764-CEM-DCI Document 60 Filed 08/28/19 Page 1 of 7 PageID 524




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION
CITY HUNT, LLC,

                       Plaintiff,

v.                                                             Case No: 6:18-cv-1764-Orl-41DCI

LET’S ROAM, LLC, CHARLIE
HARDING, MIKE HARDING and
VICTOR HARDING,

                       Defendants.


                                              ORDER
       This cause comes before the Court for consideration following a hearing on Defendants’

Rule 26(c)(1) Motion for Protective Order (Doc. 46, the Motion for Protective Order) and

Plaintiff’s Motion to Compel Full Production of Financial Documents (Doc. 47, the Motion to

Compel). Responses were timely filed, and, on August 28, 2019, the Court held a hearing on the

Motions. This case involves alleged infringement under the Lanham Act related to Defendant’s

use of trademark “CITY HUNT” by using the mark “BIG CITY HUNT,” including by using that

contested mark online through a website and otherwise. After due consideration, and for the

reasons stated herein and on the record at the hearing, the Motion for Protective Order is due to be

denied and the Motion to Compel is due to be granted.

       I.      Legal Standards

       District courts have broad discretion in handling discovery matters. See Republic of

Ecuador v. Hinchee, 741 F.3d 1185, 1188 (11th Cir. 2013). “Unless otherwise limited by court

order, . . . [p]arties may obtain discovery regarding any nonprivileged matter that is relevant to any

party’s claim or defense and proportional to the needs of the case . . . . Information within this
Case 6:18-cv-01764-CEM-DCI Document 60 Filed 08/28/19 Page 2 of 7 PageID 525




scope of discovery need not be admissible in evidence to be discoverable.” Fed. R. Civ. P.

26(b)(1). Accordingly, “[t]he Federal Rules of Civil Procedure strongly favor full discovery

whenever possible.” Farnsworth v. Procter & Gamble Co., 758 F.2d 1545, 1547 (11th Cir. 1985).

Thus, the party resisting discovery has a heavy burden of showing why the requested discovery

should not be permitted. See Safranek by & through Safranek v. Wal-Mart Stores, Inc., 2010 WL

11505263, at *2 (S.D. Fla. June 1, 2010) (citations omitted).

       II.     The Motion for Protective Order

       In the Motion for Protective Order, Defendants seek to protect Defendant Victor Harding

from sitting for a deposition in this case. Doc. 46. Although the Discovery Deadline in this case

is November 1, 2019 and the dispositive motions deadline is December 2, 2019, Victor Harding

filed an early motion for summary judgment on June 10, 2019. See Docs. 29; 41. In the motion

for summary judgment, Victor Harding asserts that he has absolutely nothing to do with the alleged

infringing conduct, and he attaches a declaration stating as much; similar declarations have been

filed related to the Motion for Protective Order. See Docs. 41; 46. Seeking to test those denials,

Plaintiff sought and obtained an extension of time to respond to the motion for summary judgment

and noticed Victor Harding for a deposition. See Docs. 44; 45; 46. Now, Defendants seek to

protect Victor Harding from sitting for that deposition, arguing that, as stated in his declarations,

he has nothing to do with the alleged infringement.1 Doc. 46. In response, Plaintiff asserts that it

has the right to depose a party-deponent to test the declarations and denials of involvement in the

alleged infringement especially where, as here, that party’s declaration is the only evidence



1
  Defendants also seek protection from unserved written discovery that they believe will be
directed to Victor Harding based upon representations from Plaintiff. However, as stated at the
hearing, any issues related to unserved discovery are not properly before the Court, and to the
extent Defendants seek protection to such potential written discovery, this denial is without
prejudice.



                                                -2-
Case 6:18-cv-01764-CEM-DCI Document 60 Filed 08/28/19 Page 3 of 7 PageID 526




proffered in support of the pending motion for summary judgment. The Court agrees. Indeed,

Defendants provided no legal authority for the proposition that the Court could – or should –

prevent the deposition of a party-opponent in this circumstance. Further, granting the relief

requested would essentially be a determination that the Court credits Victor Harding’s declaration

and summary judgment should be entered – relief explicitly requested in the Motion for Protective

Order. But granting that relief based on the Motion for Protective Order (and doing so even prior

to a response to the motion for summary judgment) is premature, and, regardless, Defendants have

provided no legal basis for the Court to do so. As such, Defendants have failed to establish a basis

for the relief requested.

        III.    The Motion to Compel

        In the Motion to Compel, Plaintiff seeks an order compelling each Defendant to respond

to six requests for production related to each Defendant’s finances. Doc. 47. However, despite

explicitly seeking relief as to all four Defendants, it appears that the discovery at issue relates only

to Let’s Roam, LLC, Charlie Harding, and Mike Harding (see Doc. 47-1) – not Victor Harding.

Thus, further references to “Defendants” in this Order do not include Victor Harding, as any

responses he made to the discovery at issue are not properly before the Court. With that caveat in

mind, each Defendant’s response to each of the requests for production was as follows:

        Response: Responsive documents will be produced through the time period BIG
        CITY HUNT was used as Let’s Roam’s name. Objection as to the time period after
        which Let’s Roam stopped using BIG CITY HUNT as that period is unrelated and
        irrelevant to any issue in this case.

Id. at 7. Thus, the only objection Defendants asserted was a relevance objection to documents

from a certain – but unspecified – time period, i.e. documents from “the time period after which

Let’s Roam stopped using BIG CITY HUNT.” Id. To the extent that the requests sought

documents preceding that time period, there was no objection. Id. And it appears from the




                                                 -3-
Case 6:18-cv-01764-CEM-DCI Document 60 Filed 08/28/19 Page 4 of 7 PageID 527




response to the Motion to Compel that Defendants have produced responsive documents, although

at the hearing the parties seemed to concede that some small production remained to be made. See

Doc. 57 at 3. The Court also notes that the objection at issue as to those documents is only that

they are irrelevant – Defendants raised no objections as to burden, proportionality, or otherwise.

Thus, what remains of the Motion to Compel is a controversy concerning the relevance of certain

of the financial documents from “the time period after which Let’s Roam stopped using BIG CITY

HUNT.”

       In the Motion to Compel, Plaintiff asserts that Defendants continue to violate the Lanham

Act through infringement and, thus, the financial documents through the present are relevant to

establish damages, i.e. to establish Defendants’ gross sales. Doc. 47. In response, Defendants

conceded that they continue to utilize a website redirect derived from the contested mark but assert

that the redirect traffic is minimal and that the vast majority of their web traffic since they mostly

stopped using the contested mark is from sources unrelated to the contested mark. Doc. 57. At

the hearing, Defendants asserted that “the time period after which Let’s Roam stopped using BIG

CITY HUNT” is approximately a time period following January 2018, but Defendants could not

be certain as to an exact date. So, Defendants suggest that the Court order production of only those

financial documents from the relevant time period that Defendants certify are related directly to

the redirect or any search engine traffic associated with the redirect. Defendants characterize this

as a broad production that would capture most of the web traffic associated with the contested

mark. In effect, Defendants argue that the vast majority of their financial documents following

the date they mostly stopped using the contested mark have nothing to do with the alleged

infringement and should not be compelled.         Thus, the Court starts from a position where

Defendants appear to concede to an order compelling the production of the requested documents:




                                                -4-
Case 6:18-cv-01764-CEM-DCI Document 60 Filed 08/28/19 Page 5 of 7 PageID 528




(a) from prior to January 2018 (many of which have already been produced); (b) from after January

2018, but only to the extent Defendants certify that the financial documents are derived from sales

generated by web traffic related to the redirect (whether directly from the redirect or via a web

search click upon that redirect).

       At the hearing, Plaintiff maintained its position that the requested documents are relevant

because, during the time period at issue, Defendants continued to infringe, and, in relation to

damages under the Lanham Act, it is Plaintiff’s burden to establish gross sales but Defendants’

burden to establish that any portion of those sales were not due to infringement. Indeed, Plaintiff

directed the Court to Nutrivida, Inc. v. Inmuno Vital, Inc., the following passage from which the

Court finds particularly instructive in determining the relevance of the requested discovery here:

       In assessing the amount of an infringer's profits, “the plaintiff shall be required to
       prove defendant's sales only; defendant must prove all elements of cost or deduction
       claimed.” See 15 U.S.C. § 1117(a). The Lanham Act thus squarely places the
       burden of proof on the infringer to establish any deductions from its gross sales in
       order to arrive at the correct profit figure. Moreover, under the Lanham Act and the
       common law, it is the infringer's burden to prove any proportion of its total profits
       which may not have been due to the infringement. See J. Thomas McCarthy,
       Trademarks and Unfair Competition § 30:65 (4th ed.1998). See also Hamilton–
       Brown Shoe Co. v. Wolf Bros. & Co., 240 U.S. 251, 261, 36 S. Ct. 269, 272, 60 L.
       Ed. 629 (1916) (an infringer cannot take advantage of its own wrong; plaintiff
       carries its burden of proof when it shows the extent of defendant's total sales);
       Mishawaka Rubber & Woolen Mfg. Co. v. S.S. Kresge Co., 316 U.S. 203, 207, 62
       S. Ct. 1022, 1024, 86 L. Ed. 1381 (1942) (“There may well be a windfall to the
       trademark owner where it is impossible to isolate the profits which are attributable
       to the use of the infringing mark. But to hold otherwise would give the windfall to
       the wrongdoer.”). Thus, “the plaintiff need only prove gross sales and then it is up
       to the infringer to prove which, if any, of those sales were not attributable to the
       wrongful act, and deductible costs and expenses to arrive at net profits.” J. Thomas
       McCarthy, Trademarks and Unfair Competition § 30:66 (4th ed.1998). Any doubts
       about the actual amount of gross sales or profits will be resolved against the
       infringing party. Id. (citing Louis Vuitton S.A. v. Spencer Handbags Corp., 765 F.2d
       966, 973 (2d Cir.1985)).

46 F. Supp. 2d 1310, 1315-16 (S.D. Fla. 1998).




                                               -5-
Case 6:18-cv-01764-CEM-DCI Document 60 Filed 08/28/19 Page 6 of 7 PageID 529




        Defendants repeated protestations that they made almost no use of the contested mark from

January 2018 to the present, is a concession that they still did use the mark during that time period.

As a wise man once said, “mostly dead is still slightly alive.” The Princess Bride (20th Century

Fox, 1987). And Defendants’ use of the contested mark during the period at issue makes relevant

their gross revenues during that period. The defense that some of Defendants’ sales were not

attributable to the alleged infringement is one that cannot be determined on this record and cannot

be invoked here to avoid the requested discovery. Indeed, Defendants provided the Court with no

legal authority for the proposition that the Court could – or should – limit discovery in the manner

requested.

        Having considered Nutrivida, Inc. and the other authority provided by the parties, the Court

finds that the requested documents are relevant – both before and after January 2018. Thus,

Defendants’ objection is overruled. Further, the Court notes that while Defendants’ proposed

compromise may be reasonable in concept, it is not practical in application and does nothing to

address what appears to be the plain legal relevance of Defendants’ gross sales in this Lanham Act

case.

        Finally, the Court has considered whether reasonable expenses should be assessed against

Defendants pursuant to Federal Rule of Civil Procedure 37(a)(5)(A) and finds that they should not,

because the objection was substantially justified through Defendants’ counsel’s argument at the

hearing.

        IV.    Conclusion

        Accordingly, as stated herein and for the reasons stated on the record:

        1. Defendants’ Rule 26(c)(1) Motion for Protective Order (Doc. 46) is DENIED;




                                                -6-
Case 6:18-cv-01764-CEM-DCI Document 60 Filed 08/28/19 Page 7 of 7 PageID 530




       2. Plaintiff’s Motion to Compel Full Production of Financial Documents (Doc. 47) is

           GRANTED; and

       3. On or before September 12, 2019, Defendants Let’s Roam, LLC, Charlie Harding,

           and Mike Harding shall respond fully to Requests for Production 13, 14, 15, 16, 17,

           and 18.

       DONE and ORDERED in Orlando, Florida on August 28, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                             -7-
